Exhibit 10.1


AMENDMENT NO. 1
TO THE
HAMILTON LANE INCORPORATED
EMPLOYEE SHARE PURCHASE PLAN
         WHEREAS, Hamilton Lane Incorporated, a Delaware corporation (the
“Company”) maintains the Hamilton Lane Incorporated Employee Share Purchase Plan
(the “Plan”); and
        WHEREAS, the Company desires to amend the Plan to: (i) eliminate the
90-day employment requirement for enrollment in the Plan; and (ii) change the
subscription date to be the date that is two weeks prior to the offering date to
which the subscription date applies.
        NOW, THEREFORE, BE IT RESOLVED, that, effective with respect to the
offering period commencing on October 1, 2020 and each subsequent offering
period thereafter, the Plan be, and it hereby is, amended as follows:
1. The definition of “Subscription Date” is amended to read as follows:
“Subscription Date” means the date that is two (2) weeks prior to the first
calendar day of the first Offering Period to which the Subscription Agreement
applies.
2. Section 3(b) is amended by:
(i) adding “or” to the end of subsection (b)(iv);
(ii) deleting subsection (b)(v); and
(iii) renumbering subsection (b)(vi) as subsection (b)(v).


IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
and delivered, all as of June 18, 2020.

HAMILTON LANE INCORPORATEDBy:/s/ Lydia A. GavalisName: Lydia A. GavalisTitle:
General Counsel and Secretary



